If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



MICHAEL H. ALLEN,                                                   UNPUBLISHED
                                                                    October 8, 2019
               Plaintiff-Appellant,

v                                                                   No. 345902
                                                                    Grand Traverse Circuit Court
LAURA McDOWELL, BRANDON                                             LC No. 2018-034525-CK
McDOWELL, and UNDERWOOD FARMS
ASSOCIATION,

               Defendants-Appellees.


Before: GADOLA, P.J., and MARKEY and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Plaintiff, Michael H. Allen, appeals by right the trial court’s order granting summary
disposition in favor of defendants and denying plaintiff’s motion for a preliminary injunction.
We dismiss this appeal as moot.

        This case arises from a dispute between property owners in the Underwood Farms
condominium development regarding the construction of a home on a vacant lot. Specifically,
defendants Laura and Brandon McDowell sought to construct a home on the lot, and plaintiff
already lived in a home on an adjacent parcel. Plaintiff sued both the McDowells and the
Underwood Farms Association over the effect the McDowell home would have on his view of
West Grand Traverse Bay across the McDowells’ lot. The gravamen of plaintiff’s claim is that
his home was rendered unlivable because the McDowells’ home partially obstructed some of his
view of the water. Defendants made numerous accommodations, none of which plaintiff deemed
adequate. Plaintiff sought only injunctive relief in the trial court, notwithstanding his assertion
for the first time on appeal that he seeks money damages. During the pendency of this appeal,
plaintiff sold his property.

        An issue is moot when an event occurs that renders it impossible for the reviewing court
to grant relief. C D Barnes Ass’n, Inc v Star Heaven, LLC, 300 Mich App 389, 406; 834 NW2d
878 (2013); King v Dep’t of State Police, 303 Mich App 162, 192; 841 NW2d 914 (2013).
Because there is no dispute that plaintiff no longer owns a home in the Underwood Farms



                                                -1-
condominium, it is obviously impossible for any court to craft an injunctive remedy that will
preserve his view from that home. Plaintiff’s claims for injunctive relief are therefore moot.

        Plaintiff contends, for the first time, that he is entitled to money damages. Substantive
merits aside, plaintiff never raised any such claim below. The only two places in the lower court
where plaintiff even arguably alluded to money damages were in the last sentence of his
complaint and in the last paragraph of his motion for preliminary injunction, each of which
sought undefined, and essentially boilerplate, “other relief.” These vague, one-sentence
incidental references do not suggest that plaintiff was interested in money damages. Plaintiff did
not provide any indication elsewhere in the lower court record suggesting that he had any interest
in anything other than injunctive relief. As a consequence, this issue is unpreserved and need not
be addressed for the first time on appeal. See Booth Newspapers, Inc v Univ of Mich Bd of
Regents, 444 Mich 211, 234; 507 NW2d 422 (1993); Walters v Nadell, 481 Mich 377, 387-389;
751 NW2d 431 (2008).

        Plaintiff’s failure to advance any argument in the trial court for money damages might be
considered a mere forfeiture. This Court may, in its discretion, overlook forfeitures under
exceptional circumstances. See Steward v Panek, 251 Mich App 546, 554; 652 NW2d 232
(2002). However, plaintiff did not merely fail to raise the issue. Throughout the lower court
proceedings, plaintiff affirmatively and repeatedly disclaimed any interest in or right to monetary
damages. In general, failing to timely assert a right merely forfeits the issue, whereas
intentionally and voluntarily relinquishing a known right effectuates a waiver. Roberts v
Mecosta Co Gen Hosp, 466 Mich 57, 68-69; 642 NW2d 663 (2002); People v Carines, 460 Mich
750, 762 n 7; 597 NW2d 130 (1999). If an issue is waived, any error is extinguished; as a
consequence, no error exists for this Court to review. People v Carter, 462 Mich 206, 215-216,
612 NW2d 144 (2000). “A party cannot stipulate a matter and then argue on appeal that the
resultant action was error.” Chapdelaine v Sochocki, 247 Mich App 167, 177; 635 NW2d 339
(2001). It is clear from reading plaintiff’s complaint as a whole and reviewing the entire record
that plaintiff has not only failed to preserve the issue, but he in fact unambiguously waived it.

       Because no court can craft any injunctive relief that will benefit plaintiff, and plaintiff
waived any claim for money damages, we dismiss this appeal as moot. Defendants may tax
costs. MCR 7.219(A).

                                                            /s/ Michael F. Gadola
                                                            /s/ Jane E. Markey
                                                            /s/ Amy Ronayne Krause




                                                -2-